      Case 2:20-cv-00094-JTN-MV ECF No. 3 filed 06/25/20 PageID.25 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

 TERRY ADAMS,

          Petitioner,                                 Case No. 2:20-cv-11531
                                                      Honorable Laurie J. Michelson
 v.

 HEIDI L. WASHINGTON, Director, and
 CONNIE HORTON, Warden,

          Respondents.


      ORDER TRANSFERRING CASE TO WESTERN DISTRICT OF MICHIGAN


         Petitioner Terry Adams, a state prisoner incarcerated at the Chippewa Correctional Facility

in Kincheloe, Michigan, filed a pro se habeas corpus petition under 28 U.S.C. § 2241 and an

emergency motion for a preliminary injunction and temporary restraining order. (ECF Nos. 1 and

2.) Adams previously challenged the validity of his Oakland Circuit Court conviction in this court

under 28 U.S.C. § 2254, but that petition was denied. See Williams v. Brewer, Case No. 2:15-cv-

11209. According to Adams, his present case “is not attac[k]ing the conviction, only the current

imminent danger of the corona virus that’s killing prisoners at an alarming rate throughout the

Michigan prison system with no end in sight.” (ECF No. 1, Page.ID.1.)

         A state prisoner in a state that has two or more federal judicial districts may file a habeas

petition in the district where the prisoner is in custody or in the district where the prisoner was

convicted and sentenced. See 28 U.S.C. § 2241(d). The district having custody of the prisoner and

the district where the prisoner was convicted and sentenced have concurrent jurisdiction to

entertain the application. Id.

                                                  1
   Case 2:20-cv-00094-JTN-MV ECF No. 3 filed 06/25/20 PageID.26 Page 2 of 2



        The district court where the petition was filed may, “in the exercise of its discretion and in

furtherance of justice, transfer the application to the other district court for a hearing and

determination.” Id.; see also 28 U.S.C. § 1404(a) (“For the convenience of parties and witnesses,

in the interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought.”).

        Here, although Adams was convicted by a state court within the Eastern District of

Michigan, his current petition for writ of habeas corpus is not attacking his conviction. Instead, his

petition and motions are solely focused on challenging the conditions of his confinement due to

the spread of COVID-19 at his place of confinement in Chippewa County, which is within the

geographical confines of the Western District of Michigan. See 28 U.S.C. § 102(b)(2). Also,

Adams names as Respondents the Warden of his facility and MDOC Director Heidi L.

Washington, both of whom are located in the Western District of Michigan.

        Because the entirety of his petition relates to acts and witnesses within the confines of the

Western District of Michigan, the interests of justice are furthered by a transfer of the case to the

Western District. See 28 U.S.C. § 2241(d); see also Hulvey v. Curtin, No. 2:09-CV-14259, 2010

WL 3609488, at *1 (E.D. Mich. Sept. 14, 2010).

        Accordingly, the Court ORDERS the Clerk of the Court to transfer this case to the United

States District Court for the Western District of Michigan pursuant to 28 U.S.C. § 1404(a). Given

the time-sensitivity of Adams’ claims, the Court directs the Clerk to effectuate the transfer as soon

as possible.

Dated: June 25, 2020
                                         s/Laurie J. Michelson
                                         LAURIE J. MICHELSON
                                         UNITED STATES DISTRICT JUDGE

                                                     2
